POLLEY, J.
This is an .appeal from, a judgment and an order overruling a motion for a new trial. Respondent challenges the sufficiency of the record on appeal to entitle appellant to- a review by this court.
Appellant’s first assignment is predicated on the insufficiency of the evidence to support the verdict, but the order overruling the motion for new trial is not assigned as error; therefore the sufficiency of (he evidence is not presented for review. Hipple v. Strohbehn, 44 S. D. 102, 182 N. W. 535.
In, appellant’s brief they set out some forty-four assignments of error. A number of these assignments are based upon the ruling of-the -court on the offer of certain written documents in evidence. None of these instruments, nor their contents, are set o-ut in the record; therefore -we- have no way of knowing whether they were properly admissible. These assignments present nothing for review.
Appellant’s argument is prefaced by the following statement:
“The numerous assignments, of error are treated together, for there is only one -question involved in this, case, that of whether or not plaintiffs performed their part of the contract, Exhibit No'. 1, or whether or not defendant performed his. part of (he contract, in such manner as to- now be relieved from, the payment o-f the promissory notes upon which the complaint of the plaintiff is based, upon his offer to return the- phonographs or Claxtanolas to the plaintiffs herein.”
They then proceed with- an argument on the general merits of the case, but without any attempt to point out any error *374on the part of the trial court or .any reference to any of their assignments.
“Assignments of error not discussed or mentioned in the printed brief will not be considered on appeal.” Boyce v. Boyce, 31 S. D. 12, 139 N. W. 339, citing Johnson v. Knappe, 24 S. D. 407, 123 N. W. 857; Gibson v. Smith, 24 S. D. 514, 124 N. W. 733; Sioux Falls Brick Co., v. Board of Education, 25 S. D. 36, 125 N. W. 291; Olson v. Rydi, 25 S. D. 268, 126 N. W. 587.
See, also, Nichols & Shepand Co. v. Marshall, 28 S. D. 182, 132 N. W. 791; Lunden v. Ry. Co., 31 S. D. 357, 141 N. W. 93; Quarnberg v. Chamberlain, 29 S. D. 377, 137 N. W. 405.
There being nothing before this court for consideration, the judgment and order appealed from are affirmed.
BURCH, P. J., and BROWN, J., concur.
SHERWOOD' and CAMP'BEBL, JJ., absent and not sitting.